Citation Nr: 0008386	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-11 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Eustachian tube 
disorder of the right ear.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for an undiagnosed 
disorder manifested by an inability to concentrate.  

5.  Entitlement to a compensable evaluation for impingement 
syndrome of the left shoulder.  

6.  Entitlement to a compensable evaluation for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1971 
to May 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant has a chronic Eustachian tube disorder of 
the right ear that was first manifested in service.  

2.  The appellant has pseudofolliculitis barbae that was 
first manifested in service.  

3.  Bilateral hearing loss is not currently shown by 
competent medical evidence.  

4.  An undiagnosed illness manifested by an inability to 
concentrate is not currently shown to be related to the 
appellant's military service.  

5.  The evidence shows that the appellant's impingement 
syndrome of the left shoulder causes minor pain with some 
activities, but that there is no neurological disability or 
significant functional impairment associated with the 
shoulder.  

6.  The appellant experiences insomnia due to his sleep apnea 
syndrome, but there is no evidence that the disorder causes 
hypersomnolence or requires the need for a breathing 
assistance device.  

CONCLUSIONS OF LAW

1.  An Eustachian tube disorder of the right ear was incurred 
in military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(b) (1999).  

2.  Pseudofolliculitis barbae was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  An undiagnosed illness manifested by an inability to 
concentrate was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.317 (1999).  

5.  The criteria for a compensable evaluation for impingement 
syndrome of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
8510 (1999); DeLuca v. Brown, 8 Vet. App. 202, (1995).  

6.  The criteria for a compensable evaluation for sleep apnea 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1997); 38 
C.F.R. Part 4, Diagnostic Code 6847 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The appellant's claims for service connection for an 
Eustachian tube disorder of the right ear and for 
pseudofolliculitis are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible because there is evidence that he was 
treated for both disabilities while in service, and VA 
examinations shortly after service diagnosed both conditions.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for compensable evaluations for 
impingement syndrome of the left shoulder and sleep apnea 
have been properly developed.  There is no indication of any 
other pertinent records which have not been obtained.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection for hearing loss may 
be established where these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

I.  An Eustachian Tube Disorder of the Right Ear

The appellant argues that he has an Eustachian tube disorder 
in his right ear that had its origin in service.  

Service medical records show that the appellant was seen on 
several occasions between October 1992 and December 1996 for 
problems involving right ear blockage.  The assessment was 
Eustachian tube dysfunction.  In January 1997, he complained 
of "clicking/popping" and recurrent cerumen impacting in 
the right ear, of three to four years duration.  The 
diagnosis was mild Eustachian tube dysfunction.  

Following his retirement from military service in May 1997, 
the appellant underwent a VA nose and sinus examination in 
July 1997.  At that time, he complained of chronic popping of 
the right ear and three episodes of severe vertigo with 
nausea and vomiting, with the first occurring in 1991, three 
months after his return from the Persian Gulf War.  He denied 
any tinnitus or hearing loss with his vertigo attacks.  The 
assessment was chronic Eustachian tube dysfunction, with 
infrequent vertigo attacks that were considered to be 
secondary to the Eustachian tube dysfunction or to 
labyrinthitis of a viral etiology.  

Because the evidence presented in this case demonstrates that 
the appellant was treated for Eustachian tube dysfunction in 
the right ear on several occasions between 1992 and 1996, and 
was then diagnosed with the disorder on a VA examination two 
months after service, the Board finds that the appellant has 
demonstrated a continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) with regard to Eustachian tube dysfunction of the 
right ear so as to establish that service connection is 
warranted for the disorder.  

II.  Pseudofolliculitis Barbae

The appellant contends that he developed pseudofolliculitis 
barbae during military service and now wears a beard in order 
to prevent the recurrence of the condition.  

Service medical records show that the appellant received 
treatment at shaving clinics on numerous occasions for 
pseudofolliculitis barbae, beginning in July 1971.  He was 
placed on physical profile for his pseudofolliculitis barbae 
frequently between October 1971 and April 1975, and was given 
stubble waivers.  

At a July 1997 VA medical examination, performed two months 
after the appellant's retirement form service, he gave a 
history of shaving problems that initially began in service.  
He appeared with a short beard and reported that he did not 
shave close.  There were no pustules to any extent at the 
time of the examination.  The diagnoses included 
pseudofolliculitis barbae, not a factor at this time, because 
the appellant wears a long beard.  

After careful and longitudinal review of the evidence, the 
Board is of the opinion that the appellant developed chronic 
pseudofolliculitis barbae in service.  While it was not shown 
to be a problem at the July 1997 VA examination, due to the 
fact that the appellant had a beard, he, nevertheless, was 
diagnosed with the disorder.  Because the evidence shows that 
pseudofolliculitis barbae was present in service and is 
currently diagnosed, although quiescent because the appellant 
wears a beard, the Board finds that service connection is 
warranted for pseudofolliculitis barbae.  

III.  Bilateral Hearing Loss

The appellant asserts that he has bilateral hearing loss that 
began in service as a result of his exposure to acoustic 
trauma.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for bilateral hearing loss.  Although service 
medical records show that an October 1985 periodic 
examination reported a diagnosis of bilateral hearing loss at 
6000 Hertz, and the appellant's March 1997 retirement 
examination noted a diagnosis of high frequency hearing 
deficit in the left ear (based on a 30 decibel loss at 6000 
Hertz in the left ear on audiometry testing), the first 
element required to show a well-grounded claim is not met 
because the medical evidence fails to demonstrate that the 
appellant currently has hearing loss in either ear.  

A January 1997 VA audiological evaluation revealed that the 
appellant's hearing loss in each frequency of the right and 
left ears between 500 and 4000 Hertz was 20 decibels or less, 
and that his speech discrimination ability, as measured by 
the Maryland CNC test, was 100 percent in each ear.  Those 
findings do not demonstrate the presence of hearing loss 
under the provisions of 38 C.F.R. § 3.385.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his alleged bilateral hearing loss, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of hearing loss.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has not met his initial burden of presenting 
evidence to show that his claim for service connection for 
bilateral hearing loss is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

IV.  An Inability to Concentrate

The appellant claims that he has developed an inability to 
concentrate, due to his having to deal with the possibility 
of dying while serving is Southeast Asia during the Persian 
Gulf War.  

Service medical records do not show that the appellant 
complained of a lack of concentration.  The appellant's 
initial complaint concerning a lack of concentration appears 
on a July 1997 outpatient record from a military medical 
facility, which reported an impression of anxiety behavioral 
disorder.  A July 1997 VA psychiatric examination reported 
that the appellant's main complaint of decreased motivation 
and decreased concentration appeared to be more a life change 
problem rather than a psychiatric illness.  The examining 
psychiatrist stated that he did not feel the appellant 
currently had any Axis I diagnosis. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

While the appellant claims that he has developed a lack of 
concentration due to an undiagnosed illness related to the 
Persian Gulf War, the Board notes that the claimed lack of 
concentration was not shown to have been present in service, 
and has not been shown to be manifested to a compensable 
degree at this time.  Therefore, the Board is unable to 
identify a basis to grant service connection for the 
appellant's claimed lack of concentration as being due to an 
undiagnosed illness from the Persian Gulf War.  

V.  Impingement Syndrome of the Left Shoulder

The appellant claims that the pain associated with his 
impingement syndrome of the left shoulder makes the condition 
more severely disabling than currently evaluated, thereby 
warranting a compensable evaluation.  

Service medical records show that the appellant was treated 
in November 1973 for left shoulder pain after falling on the 
shoulder while playing football.  He was also treated in May 
1997 for a complaint of progressive left shoulder pain with a 
chief complaint of anterior shoulder pain on overhead 
activities.  A May 1997 X-ray of the left shoulder revealed a 
spur on the inferior aspect of the acromioclavicular joint 
and mild spurring about the tuberosity, without evidence of 
fracture or dislocation.  

A MRI taken of the left shoulder at a military medical 
facility in June 1997 revealed findings that suggested 
tendonitis or partial tear of the supraspinatus tendon and 
questionable tiny linear tear of the anterior glenoid labrum.  
A follow-up outpatient record, dated in July 1997, noted that 
the appellant still complained of anterior left shoulder pain 
with activities such as bench press weight lifting and 
pushing a lawn mower through grass.  He denied any 
instability or disability.  It was reported that review of 
the MRI was normal and that there was no evidence for labrum 
pathology.  The assessment was possible strain of the 
pectoralis minor at its insertion in the coracoid.  

At a July 1997 VA orthopedic examination, the appellant 
complained of left shoulder pain since 1993, which would 
become worse with activity.  Physical evaluation of the left 
shoulder revealed that elevation of the shoulder was to 180 
degrees and equal bilaterally.  Internal and external 
rotation of the rotator cuff revealed that scapularis 
strength was 5/5 and equal bilaterally.  External rotation 
and abduction of the supraspinatus and infraspinatus, as well 
as paraspinal involvement, also showed full motor strength 
and were equal bilaterally.  The appellant was completely 
neurologically intact in the left arm to light touch.  He had 
a negative apprehension sign, meaning that he did not have a 
sensation of the shoulder dislocating.  There was no evidence 
of subluxation of his joints, or frank dislocation of the 
joint with provocative test, either anterior inferior or 
posterior.  The diagnosis was that the left shoulder was 
consistent with impingement syndrome, as an impingement test 
was positive and X-ray findings showed some hooking of the 
acromion.  The examiner opined that the appellant's left 
shoulder strain of the capsular musculature was in the 
process of healing, and that it should be considered as a 
muscle strain and capsular strain about the shoulder.  The 
examiner reported that the appellant's left shoulder 
disability was minor, and that he currently had excellent 
range of motion, stability, and strength, with minor 
tenderness, in the shoulder.  The prognosis was for a full 
recovery.  

A September 1997 outpatient record from a military medical 
facility indicated that the appellant was right hand 
dominant.  There was no erythema, edema, masses, or atrophy 
noted in the left shoulder.  There was minimal tenderness to 
palpation at the anterior of the shoulder in the region of 
the coracoid process.  Range of motion was full, with 
elevation and abduction to 180 degrees, external rotation to 
90 degrees, and internal rotation to 60 degrees.  Neer and 
Hawkins impingment tests were negative, as was the 
acromioclavicular load test/cross body test, and the 
acromioclavicular joint was nontender to palpation.  
Supraspinatus and infraspinatus resistance testing was 5/5 
and reproduced no discomfort.  The assessment was unresolved 
left anterior shoulder pain, etiology unclear, with normal X-
rays and MRI.  

Service connection was granted for impingement syndrome of 
the left shoulder by an October 1997 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
8510 from June 1, 1997.  

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), evidenced by all shoulder and elbow 
movements lost or severely affected, with hand and wrist 
movements not affected, is assigned a 70 percent evaluation 
for the major arm and a 60 percent evaluation for the minor 
arm.  When paralysis is incomplete but severe, a 50 percent 
evaluation is assigned for the major arm and a 40 percent 
evaluation is assigned for the minor arm.  When paralysis is 
incomplete but moderate, a 40 percent evaluation is assigned 
for the major arm and a 30 percent evaluation is assigned for 
the minor arm.  When paralysis is incomplete and mild, a 20 
percent evaluation is assigned for both the major and minor 
arms.  38 C.F.R. § 4.124a; Diagnostic Code 8510.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124.  

As the appellant is not shown to have any neurological or 
sensory symptoms associated with his left shoulder disorder, 
the Board finds that a compensable evaluation is not 
warranted for his impingement syndrome of the left shoulder 
based on incomplete paralysis (Diagnostic Code 8510), 
neuritis (Diagnostic Code 8610), or neuralgia (Diagnostic 
Code 8710).  

The Board has considered whether an evaluation greater than 
10 percent may be assigned for the appellant's left shoulder 
disorder on the basis of limitation of motion in the 
shoulder.  When limitation of motion of an arm is at shoulder 
level, a 20 percent evaluation is assigned.  If limitation of 
motion of the major arm is midway between the side and 
shoulder level, a 30 percent evaluation is assigned, whereas 
a 20 percent evaluation is assigned for such limitation of 
motion involving the minor arm.  For limitation of motion of 
the major and minor arms to 25 degrees from the side, 
evaluations of 40 and 30 percent, respectively, are assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, as full 
range of motion was shown in the left arm at the January 1997 
VA orthopedic examination and in September 1997, a 
compensable evaluation is not warranted for the appellant's 
left shoulder disorder on the basis of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the appellant complains of pain in his left shoulder, 
the Board does not find that such pain has resulted in 
functional disability that would warrant a compensable 
evaluation.  Clinical findings show only minimal tenderness 
to palpation at the anterior of the shoulder, while range of 
motion, strength, and stability are excellent.  The appellant 
describes minor tenderness in his left shoulder on performing 
certain activities, but denied any instability or disability 
in July 1997.  Hence, the Board does not find that a 
compensable evaluation is warranted for the impingement 
syndrome of the left shoulder on the basis of functional 
disability.  

VI.  Sleep Apnea

The appellant claims that his sleep apnea is more severely 
disabling than currently evaluated, thereby warranting a 
compensable evaluation.  

Service medical records show that the appellant underwent an 
overnight sleep study in April 1997, and that the findings 
revealed mild obstructive sleep apnea.  

Service connection was granted for sleep apnea by the October 
1997 rating decision, and a noncompensable evaluation was 
assigned under Diagnostic Code 6847 from June 1, 1997.  

In rating sleep apnea syndromes (obstructive, central, or 
mixed), a 100 percent evaluation is assigned when there is 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or if a tracheostomy is required; a 50 percent 
evaluation is assigned when use of a breathing assistance 
device such as continuous airway pressure (CPAP) machine is 
required; a 30 percent evaluation is assigned when there is 
persistent day-time hypersomnolence; and a noncompensable 
evaluation is assigned when there is documented sleep 
disorder breathing but the condition is asymptomatic.  
38 C.F.R. § 4.97; Diagnostic Code 6847.  

Although the July 1997 VA medical examination did not 
evaluate the appellant's sleep apnea disorder, the appellant 
indicated at that time that the symptomatology associated 
with his sleep apnea consisted of insomnia and an inability 
to sleep.  The Board notes that the evidence presented in 
this case, which includes statements from the appellant, does 
not show that the appellant's sleep apnea syndrome causes a 
problem with daytime hypersomnolence or requires the use of a 
breathing assistance device.  Because there is no evidence 
suggesting that the criteria for a higher evaluation for the 
appellant's sleep apnea has been demonstrated, the Board is 
unable to identify a basis to grant a compensable evaluation 
for the disorder.  


ORDER

Service connection is granted for an Eustachian tube disorder 
of the right ear and pseudofolliculitis barbae.  

The claims for service connection for bilateral hearing loss 
and a disorder manifested by an inability to concentrate are 
denied.  

Compensable evaluations are denied for impingement syndrome 
of the left shoulder and sleep apnea.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



